HEDRICK, Judge.
The defendant was charged in a four-count bill of indictment in the Superior Court with felonious possession of marijuana, carrying a concealed weapon, a misdemeanor, driving under the influence, a misdemeanor, and driving under the influence a second offense, a misdemeanor. All four offenses allegedly occurred on 12 February 1982.
Defendant made a motion in the Superior Court “to quash” Count IV of the bill of indictment, and the State appealed from an order dismissing Count IV.
There is absolutely nothing in this record to indicate that the Superior Court had jurisdiction to rule on the defendant’s motion to quash Count IV of the bill of indictment, a misdemeanor. Thus, we have no jurisdiction to hear the appeal.
Appeal dismissed.
Judges WEBB and BECTON concur.